 
 
EXHIBIT 10.1
 
 
AMENDMENT NUMBER EIGHT TO LOAN AND SECURITY AGREEMENT
 
 
 
THIS AMENDMENT NUMBER EIGHT TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of March 31, 2008, is entered into by and among THE MAJESTIC STAR
CASINO, LLC, an Indiana limited liability company (“MSC”), each of MSC’s
Subsidiaries identified on the signature pages hereof (such Subsidiaries,
together with MSC, are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”), each of the lenders that is a signatory to this Amendment, and
WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors, if any, in such capacity, “Agent”; and together with each of the
Lenders, individually and collectively, the “Lender Group”), in light of the
following:
 
 
 
W I T N E S S E T H
 
 
 
WHEREAS, each Borrower and the Lender Group are parties to that certain Loan and
Security Agreement, dated as of October 7, 2003 (as amended, restated,
supplemented, or modified from time to time, the “Loan Agreement”);
 
 
WHEREAS, each Borrower has requested that the Lender Group agree to (i) amend
the Loan Agreement in accordance with the provisions of this Amendment and (ii)
waive the Event of Default (the “Designated Event of Default”) arising under
Section 8.2 of the Loan Agreement, due to Borrowers’ failure to comply with the
minimum EBITDA covenant for the twelve month period ending December 31, 2007, as
set forth in Section 7.18(a)(i); and
 
 
WHEREAS, subject to the terms and conditions set forth in this Amendment, the
Required Lenders are willing to so amend the Loan Agreement.
 
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Loan Agreement
as follows:
 
 
1. DEFINITIONS.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement, as amended
hereby.
 
 
2. AMENDMENTS TO LOAN AGREEMENT.
 
 
(a) Section 1.1 of the Loan Agreement is hereby amended by inserting the
following new definitions in proper alphabetical order:
 
 
“Eighth Amendment” means that certain Amendment Number Eight to Loan and
Security Agreement dated as of March 31, 2008, by and among the Borrowers and
the Lender Group.
 
 
“Eighth Amendment Fee” has the meaning set forth in Section 2.11(g).
 
 
(b) Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the following definitions in their entirety as follows:
 
 
 
 
1

--------------------------------------------------------------------------------


 
 
 
 
 
 
“EBITDA” means, with respect to any fiscal period, (a) MSC’s and its Restricted
Subsidiaries’ consolidated net earnings (or loss) for such period, minus (b)
MSC’s and its Restricted Subsidiaries’ extraordinary gains for such period, plus
(c) MSC’s and its Restricted Subsidiaries’ non-cash extraordinary losses for
such period, plus (d) MSC’s and its Restricted Subsidiaries’ interest expense,
income taxes, and depreciation and amortization for such period, plus, (e) to
the extent such amounts are deducted in calculating such consolidated net
earnings (or loss) of MSC and its Restricted Subsidiaries for such fiscal
period, without duplication, non-cash losses incurred by MSC and its Restricted
Subsidiaries during MSC’s second fiscal quarter of its 2007 fiscal year in
connection with the sale of slot machines, in an aggregate amount not in excess
of $820,000, in each case as determined in accordance with GAAP.
 
(c) Section 2.11 of the Loan Agreement is hereby amended (i) by deleting the
phrase “(except in the case of the fee described in clauses (d), (e), and (f) of
this Section 2.11, which fee shall be distributed ratably among the Lenders as
set forth in such clauses (d), (e),  and (f) hereof)” immediately following the
words “(irrespective of whether this Agreement is terminated thereafter) and
shall” appearing in the first sentence therein and replacing it with the phrase
“(except in the case of the fees described in clauses (d), (e), (f), and (g) of
this Section 2.11, which fees shall be distributed ratably among the Lenders as
set forth in such clauses (d), (e), (f), and (g) hereof)”, (ii) by deleting the
word “and” at the end of clause (e), (iii) by deleting the period at the end of
clause (f) and replacing it with “, and”, and (iv) by adding the following new
clause (g):
 
“(g)           Eighth Amendment Fee.  An amendment fee in the amount of $100,000
(the “Eighth Amendment Fee”), which amendment fee shall be fully earned on March
31, 2008, shall be distributed ratably among the Lenders in accordance with
their respective Pro Rata Shares, and shall be charged to Borrowers’ Loan
Account on such date.”
 
(d) Section 7.18(a)(i) of the Loan Agreement is hereby amended by deleting the
chart appearing therein and replacing it with the following chart:
 
 
“Applicable Amount
 
Applicable Period
 
$58,500,000
 
For the 12 month period ending March 31, 2008
 
$58,500,000
 
For the 12 month period ending June 30, 2008
 
$58,500,000
 
For the 12 month period ending September 30, 2008
 
$58,500,000
 
For the 12 month period ending December 31, 2008
 
$58,500,000
 
For the 12 month period ending March 31, 2009
 
$58,500,000
 
For the 12 month period ending June 30, 2009
 
$58,500,000
 
For the 12 month period ending September 30, 2009
 
$58,500,000
 
For the 12 month period ending December 31, 2009
 
$58,500,000
 
For the 12 month period ending March 31, 2010 and for the 12 month period
ending on the last day of each fiscal quarter of Borrowers thereafter”
 

 
2

--------------------------------------------------------------------------------


 
(e) Section 7.18(a)(i) of the Loan Agreement is hereby amended by inserting the
following sentence at the end therof:
 
“The foregoing to the contrary notwithstanding, solely for the purposes of this
Section 7.18(a)(i), EBITDA for any twelve month period ending on the last day of
any fiscal quarter which ends after the date of the Eighth Amendment, EBITDA for
such period shall be deemed to be increased by the aggregate amount of cash
common equity contributions made by any Person that is not a Borrower or
Guarantor  to Parent during such twelve month period, to the extent that (x)
such cash common equity contributions are made on terms and conditions that are
satisfactory to Agent, (y) 100% of the proceeds of such cash common equity
contributions are used by Parent to prepay the Obligations during such twelve
month period and (z) EBITDA was not increased pursuant to this sentence as a
result of cash common equity contributions made by any Person that is not a
Borrower or Guarantor to Parent during the immediately preceding fiscal quarter
of Parent; provided, however, that in no event shall the EBITDA of Parent and
its Restricted Subsidiaries be increased by more than $5,000,000 in the
aggregate on or after the date of the Eighth Amendment pursuant to this
sentence.”
 
(f) Section 7.18(a)(ii) of the Loan Agreement is hereby amended by deleting the
chart appearing therein and replacing it with the following chart:
 
 
 
“Applicable Ratio
 
Applicable Period
1.20:1.0
 
For the 12 month period ending December 31, 2007
 
1.0:1.0
 
For the 12 month period ending March 31, 2008
 
1.0:1.0
 
For the 12 month period ending June 30, 2008
 
1.0:1.0
 
For the 12 month period ending September 30, 2008
 
1.0:1.0
 
For the 12 month period ending December 31, 2008
 
1.0:1.0
 
For the 12 month period ending March 31, 2009
 
1.0:1.0
 
For the 12 month period ending June 30, 2009
 
1.0:1.0
 
For the 12 month period ending September 30, 2009
 
1.0:1.0
 
For the 12 month period ending December 31, 2009
 
1.0:1.0
 
For the 12 month period ending March 31, 2010 and for the 12 month period
ending on the last day of each fiscal quarter of Borrowers thereafter”
 

 
 
 
 
 
3

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
3. WAIVER.  Anything in the Loan Agreement to the contrary notwithstanding, and
subject to the satisfaction or waiver of the conditions precedent set forth in
Section 4 hereof, the Agent and the Required Lenders hereby waive the Designated
Event of Default; provided, however, nothing herein, nor any communications
among any Borrower, Agent, or any Lender shall be deemed a waiver with respect
to any Default or Event of Default, other than the Designated Event of Default,
or any future failure of any  Borrower or any Guarantor to comply fully with any
provision of the Loan Agreement or any provision of any other Loan Document, and
in no event shall this waiver be deemed to be a waiver of enforcement of any of
the Agent’s or Lenders’ rights or remedies under the Loan Agreement and the
other Loan Documents, at law (including under the Code), in equity, or otherwise
including, without limitation, the right to declare all Obligations immediately
due and payable pursuant to Section 8 of the Loan Agreement, with respect to any
other Defaults or Events of Default  now existing or hereafter arising.  Except
as expressly provided herein, Agent and each Lender herby reserves and preserves
all of its rights and remedies against the Borrowers and the Guarantors under
the Loan Agreement and the other Loan Documents, at law (including under the
Code), in equity, or otherwise including, without limitation, the right to
declare all Obligations immediately due and payable pursuant to Section 8 of the
Loan Agreement.
 
4. CONDITIONS PRECEDENT TO THIS AMENDMENT.  The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:
 
(a) After giving effect to this Amendment, the representations and warranties in
this Amendment, the Loan Agreement and the other Loan Documents shall be true
and correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date);
 
(b) Agent shall have received the Eighth Amendment Fee, which fee shall be fully
earned on the date hereof, shall be due and payable in full in cash on the date
hereof, and shall be non-refundable when paid;
 
(c) Agent shall have received the reaffirmation and consent of Parent attached
hereto as Exhibit A (the “Consent”), duly executed and delivered by an
authorized official of Parent;
 
(d) Borrower shall have remitted to Agent, in immediately available funds, all
unpaid legal fees, costs and expenses which are payable in connection with this
Amendment and any other Loan Document;
 
(e) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on the date hereof or as of the date of the
effectiveness of this Amendment; and
 
(f) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Borrower, any Guarantor, Limited Recourse
Guarantor, or any member of the Lender Group.
 
5. REPRESENTATIONS AND WARRANTIES.  Each Borrower hereby represents and warrants
to the Lender Group as follows:
 
 
 
4

--------------------------------------------------------------------------------


 
 
 
(a) After giving effect to this Amendment, the representations and warranties in
this Amendment, the Loan Agreement and the other Loan Documents are true and
correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date);
 
(b) The execution, delivery, and performance of this Amendment and of the Loan
Agreement, as amended by this Amendment, are within each Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and are not
in contravention of any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or governmental
authority, or of the terms of its charter or bylaws, or of any contract or
undertaking to which it is a party or by which any of its properties may be
bound or affected;
 
(c) This Amendment and the Loan Agreement, as amended by this Amendment,
constitute each Borrower’s legal, valid, and binding obligation, enforceable
against such Borrower in accordance with its terms;
 
(d) This Amendment has been duly executed and delivered by each Borrower;
 
(e) The execution, delivery, and performance of the Consent is within each
Guarantor’s and Limited Recourse Guarantor’s corporate power, has been duly
authorized by all necessary corporate action, and is not in contravention of any
law, rule or regulation, or any order, judgment, decree, writ, injunction, or
award of any arbitrator, court or governmental authority, or of the terms of its
charter or bylaws, or of any contract or undertaking to which it is a party or
by which any of its properties may be bound or affected;
 
(f) The Consent constitutes Parent’s legal, valid, and binding obligations,
enforceable against Parent in accordance with its terms;
 
(g) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing on the date hereof or as of the date of the
effectiveness of this Amendment;
 
(h) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower, any Guarantor, Limited Recourse Guarantor, or any
member of the Lender Group; and
 
(i) The Consent has been duly executed and delivered by Parent.
 
6. CONSTRUCTION.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.
 
 
 
 
5

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
7. ENTIRE AMENDMENT; EFFECT OF AMENDMENT.  This Amendment, and terms and
provisions hereof, constitute the entire agreement among the parties pertaining
to the subject matter hereof and supersedes any and all prior or contemporaneous
amendments relating to the subject matter hereof. Except for the amendments to
the Loan Agreement expressly set forth in Section 2 hereof, the Loan Agreement
and other Loan Documents shall remain unchanged and in full force and effect.
The execution, delivery, and performance of this Amendment shall not operate as
a waiver of or, except as expressly set forth herein, as an amendment of, any
right, power, or remedy of the Lender Group as in effect prior to the date
hereof.  The amendments set forth herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, and except as expressly set forth herein, shall
neither excuse any future non-compliance with the Loan Agreement, nor shall
operate as a waiver of any Default or Event of Default.  To the extent any terms
or provisions of this Amendment conflict with those of the Loan Agreement or
other Loan Documents, the terms and provisions of this Amendment shall
control.  This Amendment is a Loan Document.
 
8. COUNTERPARTS; TELEFACSIMILE EXECUTION.  This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Amendment by
signing any such counterpart.  Delivery of an executed counterpart of this
Amendment by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Amendment.  Any party
delivering an executed counterpart of this Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.
 
9. MISCELLANEOUS.
 
(a) Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.
 
(b) Upon the effectiveness of this Amendment, each reference in the Loan
Documents to the “Loan Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.
 
 
 
 
 
 
6

--------------------------------------------------------------------------------


 
 
 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.
 
 
 
 
 
THE MAJESTIC STAR CASINO, LLC
an Indiana limited liability company
 
 
By: /s/ Jon S. Bennett
Name: Jon S. Bennett
Title: Vice President and Chief Financial Officer
 
 
THE MAJESTIC STAR CASINO II, INC.,
an Indiana corporation
 
 
By: /s/ Jon S. Bennett
Name: Jon S. Bennett
Title: Vice President and Chief Financial Officer
 
 
BARDEN MISSISSIPPI GAMING, LLC
a Mississippi limited liability company
 
 
By: /s/ Jon S. Bennett
Name: Jon S. Bennett
Title: Vice President and Chief Financial Officer
 
 
BARDEN COLORADO GAMING, LLC
a Colorado limited liability company
 
 
By: /s/ Jon S. Bennett
Name: Jon S. Bennett
Title: Vice President and Chief Financial Officer
 
 
 
 
 
 
7

--------------------------------------------------------------------------------


 
 
 
 
WELLS FARGO FOOTHILL, INC.,
as Agent and as a Lender
 
 
By: /s/ Peter G. Schuebler
Name: Peter G. Schuebler                             
Title: Vice President
 
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender
 
 
By: /s/ Bond Harberts
Name: Bond Harberts                                        
Title: Vice President
 

ALLIED IRISH BANK,
as a Lender
 
 
By: /s/ Joanna P. McFadden
Name: Joanna P. McFadden                           
Title: Assistant Vice President
 
By: /s/ Mia Bolen                      
Name: Mia Bolen
Title: Assistant Vice President                              
 
 
 
 
 
 
8

--------------------------------------------------------------------------------


 
 
 
 
Exhibit A
 
 
 
REAFFIRMATION AND CONSENT
 
 
 
All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in that certain Loan and Security Agreement by and
among THE MAJESTIC STAR CASINO, LLC, an Indiana limited liability company
(“MSC”), and each of MSC’s Subsidiaries identified on the signature pages
thereof (such Subsidiaries, together with MSC, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), each of the lenders that is from time to time a
party thereto (together with their respective successors and permitted assigns,
individually, “Lender” and, collectively, “Lenders”), and WELLS FARGO FOOTHILL,
INC., a California corporation, as the arranger and administrative agent for the
Lenders (in such capacity, together with its successors, if any, in such
capacity, “Agent”; and together with each of the Lenders, individually and
collectively the “Lender Group”), dated as of October 7, 2003 (as amended,
restated, supplemented or otherwise modified, the “Loan Agreement”), or in
Amendment Number Eight to Loan and Security Agreement, dated as of March 31,
2008 (the “Amendment”), among the Borrowers and the Lender Group.  The
undersigned hereby (a) represents and warrants to the Lender Group that the
execution, delivery, and performance of this Reaffirmation and Consent are
within its powers, have been duly authorized by all necessary action, and are
not in contravention of any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or governmental
authority, or of the terms of its charter or bylaws, or of any contract or
undertaking to which it is a party or by which any of its properties may be
bound or affected; (b) consents to the amendment of the Loan Agreement by the
Amendment; (c) acknowledges and reaffirms its obligations owing to the Lender
Group under any Loan Documents to which it is a party; and (d) agrees that each
of the Loan Documents to which it is a party is and shall remain in full force
and effect.  Although the undersigned has been informed of the matters set forth
herein and has acknowledged and agreed to same, it understands that the Lender
Group has no obligations to inform it of such matters in the future or to seek
its acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty.  Delivery of an executed counterpart of this Reaffirmation
and Consent by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Reaffirmation and
Consent.  Any party delivering an executed counterpart of this Reaffirmation and
Consent by telefacsimile or electronic mail also shall deliver an original
executed counterpart of this Reaffirmation and Consent but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Reaffirmation and Consent.  This
Reaffirmation and Consent shall be governed by the laws of the State of
California.
 
 
 
[signature page follows]
 
 
 
 
 
 
9

--------------------------------------------------------------------------------


 
 
 
 
IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.
 
 
 
                            MAJESTIC HOLDCO, LLC,
                            anIndiana limited liability company
 
 
                            By: /s/ Jon S. Bennett
                            Name: Jon S. Bennett
                            Title: Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 

 
10

 
 
 

--------------------------------------------------------------------------------

 
 
 